Exhibit 10.5

 

MSC.SOFTWARE CORPORATION

 

RESTRICTED STOCK PURCHASE AGREEMENT

 

This Restricted Stock Purchase Agreement (this “Agreement”) is dated as of March
    , 2005 by and between MSC.Software Corporation, a Delaware corporation (the
“Company”), and John A. Mongelluzzo (the “Executive”).

 

RECITALS

 

On March 9, 2005 (the “Effective Date”), the Company granted to the Executive a
right to purchase 50,000 shares of restricted Company Common Stock, par value
$0.01 per share (“Common Stock”), upon the terms and conditions set forth
herein.

 

The Executive desires to exercise such purchase right as to [               ]
shares of Common Stock, upon the terms and conditions set forth herein.

 

AGREEMENT

 

In consideration of services to be rendered by the Executive and payment of the
purchase price for any shares of Common Stock purchased by the Executive
pursuant to the terms hereof, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.                             Grant.  On the Effective Date, the Company
granted to the Executive a right (the “Purchase Right”) to purchase all or any
part of 50,000 shares of Common Stock.  The price per share of Common Stock
subject to the Purchase Right is $10.00.  The shares of Common Stock that the
Executive desires to purchase pursuant to this Agreement (as set forth above)
are referred to as the “Restricted Shares” and will be subject to the
restrictions set forth herein.  The grant of the Purchase Right was is in full
satisfaction of the Company’s obligation to grant stock purchase rights covering
50,000 shares of Common Stock to the Executive at a per share price of $10.00
pursuant to that certain letter agreement, dated on or about February 28, 2005,
providing for the terms and conditions of Executive’s employment by the Company.

 

2.                             Exercise of Purchase Right.  The Purchase Right
is exercisable by the Executive as of the Effective Date and will remain
exercisable only until the first to occur of (1) the termination of the
Executive’s employment with the Company, or (2) the close of business on March
21, 2005.  To exercise the Purchase Right, the Executive must, before the
expiration of the exercise period described above, do each of the following: (1)
execute this Agreement, have the Executive’s spouse (if the Executive is
married) execute the spousal consent attached hereto, and return such fully
executed version to the Chief Executive Officer of the Company, (2) deliver to
the Company along with the executed version of this Agreement the aggregate
purchase price ($10.00 per share), in cash or check payable to the Company, for
the Restricted Shares, and (3) execute and deliver the stock power contemplated
by Section 4(e) below.  The date that the Purchase Right is validly exercised in
accordance with this Section 2 is referred to as the “Purchase Date.”

 

1

--------------------------------------------------------------------------------


 

3.                             Vesting; Termination of Employment.

 

(a)                                  Repurchase Right.  If the Executive ceases
for any reason to be employed by the Company prior to March 9, 2006, the Company
shall have the right (but not the obligation) to repurchase from the Executive,
and the Executive shall be obligated to sell to the Company, the Restricted
Shares at a per share price (the “Repurchase Price”) equal to the lesser of (1)
$10.00 per share (subject to adjustment pursuant to Section 7) and (2) the Fair
Market Value (as such term is defined in the Company’s 2001 Stock Option Plan)
of a share of Common Stock as of the date that the Executive’s employment by the
Company terminates.  Such repurchase right shall terminate (1) if the Executive
is employed by the Company on March 9, 2006, or (2) if the Executive’s
employment by the Company terminates prior to March 9, 2006, to the extent that
the Company does not exercise such repurchase right within ninety (90) days
following the last day that the Executive is employed by the Company.  No
interest shall be credited with respect to nor shall other adjustments (other
than any adjustments that the Board determines are appropriate pursuant to
Section 7) be made to the Repurchase Price for fluctuations in the fair market
value of the Common Stock either before or after the date the Executive’s
employment by the Company terminates.

 

(b)                                 Exercise of Repurchase Right.  To exercise
its repurchase right under this Section 3, the Company must give written notice
thereof to the Executive (the “Call Notice”) during the ninety (90) day exercise
period described in Section 3(a).  The Call Notice is irrevocable by the Company
and must (a) be in writing and signed by an authorized officer of the Company,
and (b) set forth the Company’s intent to exercise its repurchase right pursuant
to this Agreement and contain the total number of Restricted Shares to be sold
to the Company pursuant to such repurchase.  The closing of any repurchase under
this Section 3 shall be at a date to be specified by the Company, such date to
be no later than 30 days after the date of the Call Notice.  The purchase price
shall be paid at the closing in the form of a check payable to the Executive (or
his estate in the event of the Executive’s death) or by offset of any obligation
of the Executive then owes to the Company.  The Company may exercise its powers
under Section 4(e) hereof and take any other action necessary or advisable to
evidence a transfer of the Restricted Shares to the Company upon such a
repurchase.  The Executive, or the Executive’s beneficiary or personal
representative, as the case may be, shall deliver any additional documents of
transfer that the Company may request to confirm the transfer of the Restricted
Shares to the Company.

 

(c)                                  Continuance of Employment.  The lapse of
the repurchase right referred to above requires continued employment through
March 9, 2006 as a condition to the vesting of the Restricted Shares. 
Employment for only a portion of the vesting period, even if a substantial
portion, will not entitle the Executive to any proportionate vesting.  Nothing
contained in this Agreement constitutes an employment commitment by the Company,
affects the Executive’s status as an employee at will who is subject to
termination without cause, confers upon the Executive any right to remain
employed by the Company, interferes in any way with the right of the Company at
any time to terminate such employment, or affects the right of the Company to
increase or decrease the Executive’s other compensation or benefits.

 

2

--------------------------------------------------------------------------------


 

4.                             Stock Certificates.

 

(a)                                  Book Entry Form.  The Company shall, in its
discretion but in any event promptly following the Purchase Date, issue the
Restricted Shares either (1) in certificate form as provided in Section 4(b)
below or (2) in book entry form, registered in the name of the Executive with
notations regarding the applicable restrictions on transfer imposed under this
Agreement.

 

(b)                                 Certificates to be Held by Company; Legend. 
Any certificates representing Restricted Shares that may be delivered to the
Executive by the Company prior to vesting shall be immediately redelivered by
the Executive to the Company to be held by the Company until the repurchase
right on such shares under Section 3 shall have lapsed and the shares shall
thereby have become vested or the shares represented thereby have been
repurchased by the Company pursuant to Section 3.  Such certificates shall bear
the following legend (in addition to the legend(s) contemplated by Section
4(d)):

 

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer and a
repurchase right under a Restricted Stock Purchase Agreement entered into
between the registered owner and MSC.Software Corporation.  A copy of such
Restricted Stock Purchase Agreement is on file in the office of the Secretary of
MSC.Software Corporation.”

 

(c)                                  Delivery of Certificates Upon Vesting. 
Promptly after the vesting of any Restricted Shares pursuant to Section 3 and
the satisfaction of any and all related tax withholding obligations pursuant to
Section 8, the Company shall, as applicable, either remove the notations
referencing the repurchase right under Section 3 on any Restricted Shares issued
in book entry form that have vested or deliver to the Executive a certificate or
certificates evidencing the number of Restricted Shares that have vested (or, in
either case, such lesser number of shares as may be permitted pursuant to
Section 8).  The Executive (or the beneficiary or personal representative of the
Executive in the event of the Executive’s death or incapacity, as the case may
be) shall deliver to the Company any representations or other documents or
assurances as the Company may deem necessary or reasonably desirable to ensure
compliance with all applicable legal and regulatory requirements.

 

(d)                                 Share Legend Generally.  The certificate(s)
representing the Restricted Shares (both before and after such shares shall have
become vested pursuant to Section 3) shall bear the following legend and/or any
other appropriate or required legends under applicable laws (and in addition to
any legend provided in Section 4(b) above):

 

“The securities represented hereby have not been registered or qualified under
the Securities Act of 1933, as amended (“Act”), nor have they been registered or
qualified under the securities laws of any state.  No transfer of such
securities will be permitted unless a registration statement under the Act is
then in effect as to such transfer, the transfer is made in accordance with Rule
144 under the Act, or in the opinion of counsel to MSC.Software Corporation
registration under the Act is unnecessary in order for such transfer to comply
with the Act and with applicable state securities laws.”

 

3

--------------------------------------------------------------------------------


 

Any Restricted Shares issued in book entry form shall include a notation
referencing such restrictions (both before and after such shares shall have
become vested pursuant to Section 3).

 

(e)                                  Stock Power; Power of Attorney.  Concurrent
with the execution and delivery of this Agreement, the Executive shall deliver
to the Company an executed stock power in the form attached hereto as Exhibit A,
in blank, with respect to the Restricted Shares.  The Executive, by execution of
this Agreement, appoints the Company and each of its authorized representatives
as the Executive’s attorney(s)-in-fact to effect any transfer of any Restricted
Shares that are repurchased by the Company pursuant to Section 3 to the Company
and to execute such documents as the Company or such representatives deem
necessary or advisable in connection with any such transfer.

 

5.                             Dividend and Voting Rights.  After the issuance
of the Restricted Shares, the Executive shall be entitled to cash dividends and
voting rights with respect to such shares even though such shares are not vested
pursuant to Section 3, provided that such rights shall terminate immediately as
to any Restricted Shares that are repurchased by the Company pursuant to Section
3.

 

6.                             Restrictions on Transfer.

 

(a)                                  Restrictions Prior to Vesting.  Prior to
the time that the Restricted Shares have become vested pursuant to Section 3,
neither the Restricted Shares, nor any interest therein, amount payable in
respect thereof (other than cash dividends), nor Restricted Property (as defined
in Section 7) with respect thereto may be sold, assigned, transferred, pledged
or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily (other than to the Company pursuant to a repurchase in accordance
with Section 3).

 

(b)                                 Restrictions After Vesting.  Upon and after
the time that the Restricted Shares have become vested pursuant to Section 3,
neither the Restricted Shares, nor any interest therein, amount payable in
respect thereof (other than cash dividends), nor Restricted Property shall be
disposed of, in whole or in part, except in compliance with all applicable
federal and state securities laws and unless and until:

 

•                  there is then in effect a registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or

 

•                  such disposition is made in accordance with Rule 144 under
the Securities Act; or

 

•                  the Executive notices the Company of the proposed disposition
and furnishes the Company with a statement of the circumstances surrounding the
proposed disposition, and, if requested by the Company, furnishes the Company
with an opinion of counsel acceptable to the Company’s counsel, that such
disposition

 

4

--------------------------------------------------------------------------------


 

will not require registration under the Securities Act and will be in compliance
with all applicable state securities laws.

 

Notwithstanding anything else herein to the contrary, the Company has no
obligation to register or cause to be registered any of the Restricted Shares.

 

(c)                                  Other Transfers Void.  Any sale or
transfer, or purported sale or transfer, of any Restricted Shares acquired
pursuant to this Agreement or any interest therein, amount payable in respect
thereof (other than cash dividends) or Restricted Property with respect thereto,
other than to the Company shall be null and void unless the terms, conditions
and provisions of this Agreement are strictly observed and followed.

 

7.                             Adjustments Upon Specified Events.  Upon the
occurrence of a stock split, reverse stock split, stock dividend or any other
change in capitalization, reorganization, merger or similar event affecting the
Common Stock, the restrictions and limitations applicable to the Restricted
Shares under this Agreement will continue in effect with respect to any
consideration or other securities (the “Restricted Property” and, for the
purposes of this Agreement, “Restricted Shares” shall include Restricted
Property, unless the context otherwise requires) received in respect of such
Restricted Shares.  In connection with any such event, the Company’s Board of
Directors or a duly authorized committee thereof (the “Board”) shall, in such
manner, to such extent (if any) and at such time as it deems appropriate and
equitable in the circumstances, proportionately adjust the per share repurchase
price contemplated by Section 3(a) above.  Any Restricted Property shall be
subject to the Company’s repurchase rights under this Agreement and shall vest
at such times and in such proportion as the Restricted Shares to which the
Restricted Property is attributable vest, or would have vested pursuant to the
terms hereof if such Restricted Shares had remained outstanding.  To the extent
that the Restricted Property includes any cash (other than regular cash
dividends provided for in Section 5 hereof), such cash shall be invested,
pursuant to policies established by the Board, in interest bearing, FDIC-insured
(subject to applicable insurance limits) deposits of a depository institution
selected by the Board, the earnings on which shall be added to and become a part
of the Restricted Property.  Any adjustment or determination by the Board
pursuant to this Section 7 shall be final, binding, and conclusive.  Unless
otherwise expressly provided by the Board, in no event shall a new issuance of
securities by the Company for consideration be deemed, in and of itself, to
require an adjustment pursuant to this Section 7.

 

8.                             Tax Withholding.  The Company shall reasonably
determine the amount of any federal, state, local or other income, employment,
or other taxes which the Company or any of its affiliates may reasonably be
obligated to withhold with respect to the purchase, vesting, making of an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended
(the “Code”), or other event with respect to the Restricted Shares or any bonus
payment pursuant to the terms hereof.  The Company may, in its sole discretion,
withhold and/or reacquire a sufficient number of Restricted Shares in connection
with the vesting of such shares at their then Fair Market Value (determined
either as of the date of such withholding or as of the immediately preceding
trading day, as determined by the Company in its discretion) to satisfy the
amount of any such withholding obligations that arise with respect to the
vesting of such shares.  The Company may take such action(s) without notice to
the Executive and shall remit to the Executive the balance of any proceeds from
withholding and/or reacquiring such shares in excess

 

5

--------------------------------------------------------------------------------


 

of the amount reasonably determined to be necessary to satisfy such withholding
obligations.  The Executive shall have no discretion as to the satisfaction of
tax withholding obligations in such manner.  If, however, the Executive makes an
election under Section 83(b) of the Code with respect to the Restricted Shares,
if any other withholding event occurs with respect to the Restricted Shares
other than the vesting of such stock, or if the Company for any reason does not
satisfy the withholding obligations with respect to the vesting of the
Restricted Shares as provided above in this Section 8, the Company shall be
entitled to require a cash payment by or on behalf of the Executive and/or to
deduct from other compensation payable to the Executive the amount of any such
withholding obligations.  The Company’s obligation to delivery the Restricted
Shares or any certificates representing the Restricted Shares is subject to the
condition precedent that all such tax withholding obligations have been
satisfied by the Executive. The Company may reduce any cash payment by the
amount it reasonably determines is required to be withheld with respect to such
payment.

 

9.                             Investment Representations.  The Executive
acknowledges that the Restricted Shares are not being registered under the
United States Securities Act of 1933, as amended (the “Securities Act”), based,
in part, in reliance upon an exemption from registration under the Securities
Act and a comparable exemption from qualification under the applicable state
securities law, as each may be amended from time to time.  By execution of this
Agreement, the Executive makes the representations set forth below to the
Company and acknowledges that the Company’s reliance on federal and state
securities law exemptions from registration and qualification is predicated, in
part, on such representations.

 

•                  Accredited Investor.  The Executive (1) has individual net
worth, or joint net worth with his spouse, that currently exceeds $1 million
and/or (2) has had individual income in excess of $200,000 in each of the two
most recent years or joint income with his spouse in excess of $300,000 in each
of those years and has a reasonable expectation of reaching the same income
level in the current year.  The Executive is an “accredited investor” within the
meaning of Rule 501 promulgated under the Securities Act.  The Executive has a
copy of and is familiar with such Rule.

 

•                  No Intent to Sell.  The Executive represents that he is
acquiring the Restricted Shares solely for his own account, for investment
purposes only, and not with a view to or an intent to sell, or to offer for
resale in connection with any unregistered distribution of all or any portion of
the shares within the meaning of the Securities Act or other applicable state
securities laws.

 

•                  No Reliance on Company.  In evaluating the merits and risks
of an investment in the Restricted Shares, the Executive represents that he has
and will rely upon the advice of his own legal counsel, tax advisors, and/or
investment advisors.  The Executive recognizes that this Agreement is a legally
binding contract.

 

•                  Relationship to and Knowledge About Company.  The Executive
represents that he is knowledgeable about the Company and has a preexisting
personal and business relationship with the Company.  As a result of such
relationship, he is familiar with, among other characteristics, its business and
financial

 

6

--------------------------------------------------------------------------------


 

circumstances and has access on a regular basis to and may request the Company’s
balance sheet and income statement setting forth information material to the
Company’s financial condition, operations and prospects.

 

•                  Restrictions on Shares.  The Executive represents that he
understands that the Restricted Shares (both before and after such shares vest)
are and will be characterized as “restricted securities” under the federal
securities laws since the shares are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.  The Executive
acknowledges receiving a copy of Rule 144 promulgated under the Securities Act,
as presently in effect, and represents that he is familiar with such rule, and
understands the resale limitations imposed thereby and by the Securities Act and
the applicable state securities law.

 

•                  Additional Restrictions.  The Executive represents that he
has read and understands the restrictions and limitations imposed on the
Restricted Shares, including, but not limited to, the following:  (1) the
non-transferability provisions of Section 6; and (2) the repurchase rights
contained in Section 3.

 

•                  No Company Representations.  The Executive represents that at
no time was an oral representation made to him relating to the purchase of the
Restricted Shares and that he was not presented with or solicited by any
promotional meeting or material relating to the shares.

 

•                  Share Certificate Legend.  The Executive represents that he
understands and acknowledges that any certificate evidencing the Restricted
Shares (or evidencing any other securities issued with respect thereto pursuant
to any stock split, stock dividend, merger or other form of reorganization or
recapitalization) when issued shall bear, in addition to any other legends which
may be required by applicable state securities laws, the legend(s) set forth in
Section 4.

 

10.                      Effect of this Agreement.  This Agreement shall be
assumed by, be binding upon and inure to the benefit of any successor or
successors to the Company.  The term “Company” for purposes of this Agreement
includes any such successor(s).  The Executive has no right to transfer the
Purchase Right or any portion thereof.

 

11.                      Notices.  Any notice to be given under the terms of
this Agreement shall be in writing and addressed to the Company at its principal
office to the attention of the Chief Executive Officer, and to the Executive at
the Executive’s last address reflected on the Company’s records, or at such
other address as either party may hereafter designate in writing to the other. 
Any such notice shall be given only when received, but if the Executive is no
longer an employee of the Company, shall be deemed to have been duly given by
the Company when enclosed in a properly sealed envelope addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government.

 

7

--------------------------------------------------------------------------------


 

12.                      Counterparts.  This Agreement may be executed in one or
more counterparts, and each such counterpart shall be deemed to be an original,
but all such counterparts together shall constitute but one agreement. 
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.

 

13.                      Section Headings.  The section headings of this
Agreement are for convenience of reference only and shall not be deemed to alter
or affect any provision hereof.

 

14.                      Governing Law.  This Agreement will be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would case the laws of any
jurisdiction other than the State of Delaware to be applied.  In furtherance of
the foregoing, the internal law of the State of Delaware will control the
interpretation and construction of this Agreement, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.

 

15.                      Entire Agreement.  This Agreement constitutes the
entire agreement and supersedes all prior understandings, negotiations and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof.  This Agreement is intended by the parties as a complete and
exclusive statement of the terms of their agreement with respect to the subject
matter hereof.  Any representation, promise or agreement with respect to the
subject matter hereof not specifically included in this Agreement shall not be
binding upon or enforceable against either party.  This Agreement constitutes a
fully integrated agreement.  This Agreement may be amended only by a written
agreement signed by each of the parties hereto.  The waiver by either party of a
breach of any provision of this Agreement must be in writing and shall not
operate or be construed as a waiver of any other or subsequent breach.

 

16.                      Construction.  The terms of this Agreement have
resulted from the negotiations of the parties and each of the parties has had an
opportunity to obtain and consult with its own counsel.  Each party has
participated in the drafting and in the preparation of this Agreement.  Hence,
in any construction of this Agreement, the same shall not be construed against
either party on the basis that the party was the drafter.  The language of all
parts of this Agreement shall in all cases be construed as a whole, according to
its fair meaning, and not strictly for or against either of the parties.

 

17.                      Limited Rights.  The Executive shall have no rights as
a stockholder of the Company with respect to the Restricted Shares until such
shares have actually been issued in the name of the Executive.  The Executive’s
rights with respect to the Restricted Shares after the date of such issuance are
subject to the terms and conditions of this Agreement.

 

18.                      Severability.  It is the desire and intent of the
parties hereto that the provisions of this Agreement be enforced to the fullest
extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought.  Accordingly, if any particular
provision of this Agreement shall be adjudicated by a court of competent
jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.  Notwithstanding the

 

8

--------------------------------------------------------------------------------


 

foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

19.                      Executive’s Undertaking.  The Executive hereby agrees
to take whatever additional actions and execute whatever additional documents
the Company may in its reasonable judgment deem necessary or advisable in order
to carry out or effect one or more of the obligations or restrictions imposed on
the Executive pursuant to the express provisions of this Agreement.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer and the Executive has hereunto set his or
her hand as of the date and year first above written.

 

 

MSC.SOFTWARE CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

 

WILLIAM WEYAND

 

Its Chief Executive Officer

 

 

 

EXECUTIVE

 

 

 

 

 

 

John A. Mongelluzzo

 

9

--------------------------------------------------------------------------------


 

CONSENT OF SPOUSE

 

In consideration of the execution of the foregoing Restricted Stock Purchase
Agreement by MSC.Software Corporation, a Delaware corporation, I,
                                 , the spouse of the Executive therein named, do
hereby join with my spouse in executing the foregoing Restricted Stock Purchase
Agreement and do hereby agree to be bound by all of the terms and provisions
thereof.

 

Dated:

 

 

 

 

 

 

 

Signature of Spouse

 

 

 

 

 

 

Print Name

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STOCK POWER

 

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Purchase
Agreement between MSC.Software Corporation, a Delaware corporation (the
“Company”), and the individual named below (the “Individual”) dated as of March
    , 2005, the Individual hereby sells, assigns and transfers to the Company,
an aggregate                         shares of Common Stock of the Company,
standing in the Individual’s name on the books of the Company and represented by
stock certificate number(s)                                     to which this
instrument is attached, and hereby irrevocably constitutes and appoints
                                    
                                                            as his or her lawful
attorney in fact and agent to transfer such shares on the books of the Company,
with full power of substitution in the premises.

 

Dated

 

 

 

 

 

 

 

 

 

 

 

John A. Mongelluzzo

 

--------------------------------------------------------------------------------


 

(Instruction: Please do not fill in any blanks on the preceding Stock Power
other than the signature line.  The purpose of the assignment is to enable the
Company to exercise its rights set forth in the Restricted Stock Purchase
Agreement in connection with a repurchase of any restricted shares subject
thereto without requiring additional signatures on the part of the Individual.)

 

2

--------------------------------------------------------------------------------